Citation Nr: 0531931	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-30 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for dysthymia, major 
depressive disorder, and obsessive compulsive disorder, 
including as secondary to hepatitis C.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
strain.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In September 2005, the Board received additional medical 
evidence from the veteran accompanied by a waiver of the RO's 
right to initial consideration of the new evidence.  38 
C.F.R. §§ 19.9, 20.1304(c) (2005).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the relevant issue on appeal.

In October 2005, the Board received additional evidence from 
the veteran's authorized representative that consisted of 
service medical records and personnel records that were 
duplicative or cumulative of evidence previously considered 
by the RO in connection with the veteran's claims or were not 
relevant to the issues on appeal.  Accordingly, the Board 
finds no basis for remanding the issues on appeal to the RO 
for its initial consideration of the additional evidence in 
connection with the veteran's claims.  Id.



The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, D.C.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The totality of the evidence does not satisfactorily 
prove or disprove that the most likely route of transmission 
for the veteran's hepatitis C infection was her intravenous 
drug use, her operating room technician duties, or her 
reported vaccination with an air gun, to the exclusion of any 
of the foregoing risk factors.  

3.  There is competent medical opinion evidence that shows 
that the veteran's currently diagnosed dysthymia, major 
depressive disorder, and obsessive compulsive disorder are 
related to her hepatitis C.

4.  By an unappealed July 1997 rating decision, the RO denied 
service connection for a back injury.

5.  Evidence received subsequent to the July 1997 RO decision 
is evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and that in 
connection with the evidence previously assembled is 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection of back 
strain.

6.  There is competent medical opinion evidence that shows 
that the veteran's currently diagnosed low back pain is not a 
chronic residual of the mild back strain she sustained in 
service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

2.  Dysthymia, major depressive disorder, and obsessive 
compulsive disorder are proximately due to or the result of 
hepatitis C.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).

3.  The July 1997 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).  

4.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for back strain is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2001); 38 C.F.R. § 3.159 (2005).  

5.  Back strain was not incurred in or aggravated by active 
service.  38 U.S.C.A.   §§ 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision with respect to the issues of 
entitlement to service connection for Hepatitis C and 
secondary service connection for dysthymia, major depressive 
disorder, and obsessive compulsive disorder, it is clear that 
no further notification under the VCAA is necessary and no 
further assistance on VA's part is necessary to develop facts 
pertinent to these claims. 

As for the back claim, the Board notes that while the VCAA 
does not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include the 
enhanced duty to notify.  The Board finds that VA's enhanced 
duty to notify under the VCAA has been met.  In this regard, 
the Board notes that in correspondence dated in May 2001, the 
RO advised the veteran of the VCAA, VA's duties under the 
VCAA, and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The RO advised the veteran of the 
information and evidence necessary to reopen her previously 
disallowed claim for service connection of a back injury
Additionally, the RO informed the veteran of what the 
evidence must show to establish entitlement to service 
connection for a back disorder.  

The Board acknowledges that the May 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything she had that pertained to her claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate her claim-that is, evidence of the type that 
should be considered by VA in assessing her claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 
  
In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the April 
2002 rating decision, August 2003 Statement of the Case 
(SOC), May 2004 Supplemental Statement of the Case (SSOC), 
and July 2005 SSOC, which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach that decision.  The 
August 2003 SOC and May 2004 SSOC provided the veteran with 
notice of all the laws and regulations pertinent to her 
claim, including the law and implementing regulations of the 
VCAA.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met.  


II.	Service Connection for Hepatitis C

Evidence

In a claim for compensation benefits, the veteran's 
authorized representative reported that the veteran related 
that in the performance of her service duties, she was 
exposed to blood products through needles and surgical 
treatment.  She further related that she was exposed to 
"cuts and needle sticks."  

The veteran's DD Form 214 shows that her military 
occupational specialty was an operating room specialist.

Service medical records showed no complaints or findings 
referable to hepatitis during service.  No incidents of 
exposure to needle sticks or cuts were documented in the 
records.  The February 1979 Report of Medical History showed 
that the veteran reported that when she was six months old 
she contracted pneumonia, which was further complicated by a 
collapsed lung for which she underwent surgery.  

Service personnel records document that the veteran was 
reprimanded and ultimately discharged from the service on 
account of her intravenous use of cocaine in January and June 
1984.  In a sworn statement with respect to the January 
episode, the veteran reported that she obtained the syringe 
from her workstation.  She further indicated that she also 
used cocaine intranasally and that she had been using cocaine 
for about two or three years. 

Records from Dr. L.T. dated from July 1993 to August 1993 
included an August 1993 History Questionnaire that noted that 
the veteran reported the history of the surgery she had in 
connection with her pneumonia, but she indicated that this 
event occurred at the age of 18 months.  She denied having 
any previous blood transfusions.  

An October 1997 VA treatment record noted that a hepatitis 
panel was reactive for hepatitis C.  The examiner noted an 
assessment of rule out hepatitis C.  An August 2000 record 
noted that the veteran had a history of hepatitis C diagnosed 
three years ago with a history of blood transfusion 38 years 
ago.  

A March 2001 VA treatment record noted that the veteran 
worked as a surgical technician from 1979 to 1984 in service 
and later in private practice from 1986 to 1989.  Dr. B.C. 
(the veteran's attending physician) noted that the veteran 
reported that she sustained numerous needle sticks on the job 
in the military and in private practice.  She further 
reported that she was "cut with knife blades" in service.  
Dr. B.C. then noted that "this [was] the likely source of 
her HCV."  Dr. B.C. provided an assessment of hepatitis C 
virus and probable early liver disease.  

The March 2002 VA examination report showed that the examiner 
reviewed the claims file.  The examiner reported that the 
veteran related that during the performance of her service 
duties she was stuck by syringes as well as cut many times, 
although less than 10 times, and she maintained that incident 
reports were filed on occasion when this would occur.  She 
reported that she had a blood transfusion secondary to a 
collapsed lung due to pneumonia when she was one to two years 
of age in approximately 1962, which required chest tube 
placement as she was told by her mother.  She denied that she 
was ever stuck or cut for approximately one year and one half 
when she worked as a Med-Surg Tech after service.  She 
indicated that she did not share needles when she used 
intravenous drugs from 1979 to 1981; she admitted to 
intranasal cocaine use in the past.  She had her ears pierced 
in 1980.  After a physical examination and 
diagnostic/clinical testing, the examiner diagnosed hepatitis 
C.  The examiner opined that it was unlikely that the 
veteran's hepatitis C had any relationship to her needle 
stick injuries or knife/blade cuts in service.  The examiner 
noted that a review of the medical records showed no 
documentation of incident reports due to the above-stated 
occurrences.  The examiner maintained that the risk of 
hepatitis C virus transmission following needle stick 
injuries was estimated at 10 percent.  The examiner noted 
that the primary established transmission route was blood 
exposure (i.e., transfusion, intravenous drug use), which the 
veteran admitted to both in the past.  The examiner 
referenced again the reported on pre-military blood 
transfusion and the veteran's intravenous drug use from 1979 
through 1981, during service.  

In the veteran's August 2002 Notice of Disagreement, she 
essentially maintained that she did not require medical 
attention for the needle sticks and that these type of 
incidents were not considered serious when she served in the 
military which probably accounted for why they were not 
documented in her service records.  She maintained that the 
blood transfusion was not the source for hepatitis C because 
she did not develop symptoms until many years later.  She 
denied pre-service intravenous drug use.  She reported that 
she did not share needles or use any dirty needles and that 
as an operating room technician, she was trained in sterile 
techniques and had the means available to use sterile 
techniques.

Internet research materials discussed the relationship 
between health care workers and the risk of infection with 
hepatitis C as well as discussed the level of risk of 
contracting hepatitis C in persons exposed to blood and 
intravenous drug use.

A January 2004 VA treatment record noted that the veteran had 
a history of hepatitis C that was now undetectable.  

The March 2004 VA examination report showed that the examiner 
reviewed the claims file.  The examiner noted that there had 
been no current treatment for hepatitis C and that recent 
viral testing did not detect the hepatitis C virus and showed 
no evidence of abnormal liver function testing.  The examiner 
discussed the veteran's risk factors and acknowledged the 
veteran's contention that she only used clean sterile needles 
and that she did not share needles.  After conducting a 
physical examination and diagnostic testing, the examiner 
diagnosed hepatitis C, status post treatment with interferon 
and ribavirin, currently found to be a responder to antiviral 
therapy.  The examiner opined that statistically, the most 
likely route of transmission of hepatitis C was the 
intravenous drug use.  The examiner noted that it certainly 
was possible that the veteran could have acquired the 
hepatitis C from other means, but statistically this was by 
far the most common mode of transmission. 

In the follow-up May 2004 VA examination report, the examiner 
clarified that it was his opinion that it was unlikely that 
the veteran's hepatitis C was incurred or aggravated by 
military service given that the veteran did have a history of 
a major risk factor for hepatitis C in her intravenous drug 
use.  The examiner added that review of the service medical 
records did not show exposure to contaminated blood products.  
The examiner noted that given that the veteran did have a 
documented known history of a major risk factor for hepatitis 
C in the intravenous drug use, it was unlikely that the 
veteran's hepatitis C was incurred in or aggravated by 
military service. 

In a May 7, 2004 VA treatment record, Dr. B.C. noted the same 
information he imparted in the March 2001 VA treatment record 
discussed above.  In addition, Dr. B.C. noted that the 
veteran never shared needles.  Dr. B.C. indicated that it was 
his opinion that the veteran acquired hepatitis C as the 
result of her work in the military.  Dr. B.C. explained that 
he had other patients who were nurses who had acquired 
hepatitis C from needle sticks as the result of working in 
the operating room. 

In a May 28, 2004 VA treatment record, Dr. B.C. reported that 
he had examined the veteran's medical records.  Dr. B.C. 
acknowledged that liver tests revealed that the veteran's 
liver enzymes were normal but noted that this did not rule 
out the presence of hepatitis C because the veteran always 
had normal liver enzymes.  Dr. B.C. explained that some 
patients with hepatitis C had normal enzymes and the absence 
of abnormal liver enzymes during military service in the 
veteran did not rule out hepatitis C.  Dr. B.C. maintained 
that it was his opinion that the veteran's hepatitis C was 
service connected.  

In an August 2004 VA treatment record, K.C., Fellow, noted 
that the veteran had multiple risk factors for contracting 
hepatitis C, including her occupation as a surgical 
technician, in sustaining needle stick injuries, and her 
intravenous drug use.  K.C. maintained that the veteran might 
have contracted hepatitis C from either modes of blood 
contact, adding that it was impossible to determine which.  

In a September 2004 addendum to the May 7, 2004 VA treatment 
record, Dr. B.C. reported that the veteran did not sustain 
any needle sticks in private practice as a nurse.  Dr. B.C. 
maintained that the veteran was very unlikely to have had a 
blood transfusion as an infant for pneumonia.  Dr. B.C. 
opined that it was more likely than not that she acquired her 
hepatitis C from her work in the service as an operation room 
technician.  Dr. B.C. noted that it was not likely that she 
had had hepatitis C since being a baby because it would have 
shown up sooner and she would have more liver damage.   

In an August 2005 VA treatment record, Dr. B.C. reported that 
he had examined the veteran's military medical records.  Dr. 
B.C. indicated that the veteran had used cocaine for a period 
of two to three years during her military service and that 
she could have become infected from this activity even though 
she used stolen sterile syringes and needles.  Dr. B.C. noted 
that the records showed that the veteran worked as an 
operating room technician in service.  Dr. B.C. then noted 
that the veteran sustained needle stick exposures to bloody 
instruments about 15 times.  Dr. B.C. maintained that these 
incidents might have contaminated her with the hepatitis C 
virus.  Dr. B.C. additionally noted that the veteran was 
vaccinated with an air gun which had been demonstrated to 
spread hepatitis C.  Dr. B.C. concluded that it was his 
professional opinion that the veteran became infected during 
her military service as this was when the needle stick 
exposures to blood occurred and when her intravenous drug use 
occurred.  

At the September 2005 videoconference hearing, the veteran 
provided testimony that was similar to statements of record 
previously discussed.  

Analysis

The medical evidence of record shows that the veteran was 
initially diagnosed with hepatitis C after service in October 
1997, and that she is currently responding to antiviral 
therapy.  In order to establish service connection for 
hepatitis C the evidence must also show that hepatitis C 
infection, risk factor(s), or symptoms were incurred in or 
aggravated by service.  The evidence must further show by 
competent medical evidence that there is a relationship 
between the current hepatitis C disability and an incident of 
the veteran's service.  

The veteran is noted to have multiple risk factors for 
hepatitis C that include a blood transfusion reportedly prior 
to service, exposure to blood and needle sticks as an 
operating room technician reportedly during service, 
vaccination with an air gun reportedly during service, and 
documented intravenous drug use during service.  There are 
conflicting medical opinions of record with regard to which 
risk factor is the most likely route of transmission of the 
veteran's hepatitis C.  The Board must therefore weigh the 
credibility and probative value of these opinions, and in so 
doing, the Board may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

As for pre-service risk factors, the veteran reported a 
history of a blood transfusion that the March 2002 VA 
examiner acknowledged constituted a primary established 
transmission route for infection.  Dr. B.C., however, 
reasoned that first, it was very unlikely that the veteran 
had a blood transfusion for pneumonia, and second, it was not 
likely that she had had hepatitis C since she was a baby 
because she would have been symptomatic earlier on.  Thus, 
the evidence tends to go against a finding that the veteran 
was infected with hepatitis C from a blood transfusion prior 
to service.  

As for the in-service risk factors, the March 2002 and 
March/May 2004 VA examiners correctly note that service 
medical records do not document any incidents of exposure to 
needle sticks or other similar incident suggestive of 
exposure to contaminated blood, which formed the basis for 
them concluding that the most likely route of transmission of 
the veteran's hepatitis C was from the veteran's intravenous 
drug use.  In contrast, in Dr. B.C.'s statements, it appears 
that he finds the veteran's contention of exposure to blood, 
needle sticks, etc. in the performance of her service duties 
both credible and plausible as Dr. B.C. concluded that it was 
likely that she contracted hepatitis C from her work in 
service as an operation room technician.  Although, in Dr. 
B.C.'s latest statement he essentially concurred with March 
2002 and March/May 2004 VA examiners in his acknowledgment 
that in addition to the veteran's service duties as an 
operating room technician, the veteran could also have become 
infected from her intravenous drug use.  Dr. B.C. essentially 
dismissed the veteran's contention that her use of sterile 
syringes and needles would preclude the possibility of 
infection from intravenous drug use.  Additionally, Dr. B.C. 
mentions for the first time that the veteran was vaccinated 
with an air gun in service, which he maintained was a known 
transmitter of hepatitis C.  Thus, the totality of the 
evidence does not satisfactorily prove or disprove that the 
most likely route of transmission for the veteran's hepatitis 
C infection was her intravenous drug use, her operating room 
technician duties, or her vaccination with an air gun, to the 
exclusion of any of the foregoing risk factors.  Accordingly, 
the Board resolves reasonable doubt in favor of the veteran 
and finds that service connection for hepatitis C is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).






III.	Secondary Service Connection for Dysthymia, Major 
Depressive Disorder, 
           and Obsessive Compulsive Disorder

Evidence

Service medical records included the February 1979 Report of 
Medical History prepared in connection with the veteran's 
service enlistment examination, in which she reported an 
affirmative response to the question of whether she had or 
had now "depression or excessive worry."  The veteran also 
reported an affirmative response to the inquiry as to whether 
she had ever attempted suicide.  The veteran was seen in 
Psychiatry in February 1984 following her overdose episode at 
which time the psychiatrist diagnosed cocaine addiction. 

Records from Dr. L.T. dated from July 1993 to August 1993, 
include an August 1993 History Questionnaire that showed that 
the veteran answered in the affirmative as to whether she was 
"nervous, tense or easily upset." 

VA treatment records dated from May 1996 to September 2004, 
include a December 1999 record that showed that S.L., ARNP, 
CS, PhD, noted a diagnosis of depressive disorder.  A June 
2000 record showed that S.L. noted an assessment of 
depression and anxiety related to a history of the veteran 
being abused and current psychosocial stressors.  A January 
2001 record noted that the veteran had a history of abuse.  
Dr. F.R. provided diagnoses of dysthymia and personality 
disorder not otherwise specified.  An April 2001 record noted 
that the veteran indicated that she felt more depressed as 
she was having a relationship problem with her partner.  Dr. 
F.R. provided a diagnosis of dysthymia.  Records dated in 
August and December 2003 noted diagnoses of obsessive 
compulsive disorder, major depressive disorder, and 
dysthymia.  

A February 2001 psychological evaluation showed that clinical 
psychologist Dr. J.T. diagnosed major depressive disorder, 
recurrent, moderate on Axis I.  Dr. J.T. noted that the 
veteran reported psychological symptoms of depression, 
anxiety, and anger.

Records from the Vet Center dated from May 2000 to October 
2001 showed that the veteran underwent several therapy 
sessions. 

The March 2002 VA mental examination report showed that 
clinical psychologist Dr. J.E. examined the veteran's pre-
military history, military history, and post-military 
history, which included a discussion of the veteran's abuse 
as a child.  The veteran reported that she first began having 
"psychiatric problems" in 1998.  She indicated that she was 
diagnosed with depression and was started on antidepressive 
medication at that time.  Dr. J.E. provided diagnoses of 
obsessive-compulsive disorder and depression, secondary to 
general medical condition (hepatitis C).  Dr. J.E. maintained 
that the veteran's depression did appear to be secondary to 
her hepatitis C.  Dr. J.E. noted that the veteran's 
obsessive-compulsive disorder, which involved fear of being 
contaminated, also appeared to be "most probably, but not 
definitely" related to her hepatitis C.  

The October 2002 report from Family and Children's Counseling 
Center was reviewed.

Analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2004); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The medical evidence shows that the veteran is currently 
diagnosed with obsessive compulsive disorder, major 
depressive disorder, and dysthymia.  The March 2002 VA 
examiner has attributed the veteran's depression and 
obsessive-compulsive disorder to her hepatitis C, which the 
Board has found is related to her service as previously 
discussed.  The Board notes that the VA examiner's opinion is 
based on a review of the veteran's medical records and a 
thorough examination of the veteran, and is found to be 
persuasive when considered with the rest of the evidence of 
record.  There is no competent medical opinion to the 
contrary.  For these reasons, the Board concludes that the 
evidence of record supports the veteran's claim.  
Accordingly, service connection for dysthymia, major 
depressive disorder, and obsessive compulsive disorder as 
secondary to Hepatitis C is warranted.  


IV.	Back Strain

New and Material Evidence

As a preliminary matter, the Board notes that the May 2004 
SSOC shows that the RO decided that new and material evidence 
had been associated with the claims file and therefore 
reopened the previously disallowed claim for service 
connection for a back injury.  The Board notes that in 
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen her claim for 
entitlement to service connection for back strain was 
initiated in September 2000.  Thus, the old definition of 
"new and material evidence" is applicable to her claim.  

A review of the claims file reveals that the veteran's 
original claim for service connection of a back injury was 
denied by the RO in a May 14, 1997 rating decision.  The RO 
acknowledged that the veteran's service medical records could 
not be found and determined that there was no record of 
treatment in service for a back injury and that the medical 
evidence showed complaints of back pain many years after the 
veteran's discharge from service secondary to an accident.  
The RO concluded that the veteran's claim was not well-
grounded.  In a letter dated May 19, 1997, the RO advised the 
veteran of the denial.  Upon receipt of the veteran's service 
medical records, the RO reconsidered the veteran's claim in a 
July 17, 1997 rating decision.  The RO denied service 
connection for a back injury on the basis that there was no 
medical evidence of record to establish a nexus between the 
conditions treated in 1992 and the back strain/muscular pain 
treated in 1980, approximately 10 years prior.  In a letter 
dated July 28, 1997, the RO advised the veteran of the denial 
of service connection and enclosed VA Form 4107, which 
explained the veteran's procedural and appeal rights.  In 
August 1997, the veteran filed a Notice of Disagreement with 
the May 14, 1997 rating decision, explaining that she 
disagreed with the RO's determination that her claim was not 
well-grounded based on nonreceipt of her service medical 
records.  The veteran did not file a Notice of Disagreement 
with the July 17, 1997 rating decision.  Consequently, this 
decision became final in July 1998.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  

Evidence associated with the claims file prior to the RO's 
last final denial rendered in July 1997 follows.  

The service medical records showed that the veteran 
complained of back pain in December 1979.  An October 1980 
record noted that the veteran reported that she hurt her back 
with no known prior trauma.  A November 1980 record showed 
that the veteran complained of a "bad back ache."  The 
physical examination was negative.  The service examiner 
noted an assessment of muscular pain.  Follow-up records 
dated in November 1980 noted that the veteran described that 
two days prior she had fallen on water and she now currently 
experienced upper back pain.  She indicated that the pain was 
located between her shoulders.  The physical examination 
revealed tenderness in the paraspinal bilaterally at the T10 
and T11 levels.  There was also pain on range of motion.  The 
service examiner noted an assessment of mild back strain with 
no other physical findings except for a complaint of slight 
pain.  A Physical Profile Record showed that the veteran was 
placed on temporary limited duty for back strain.  A February 
1981 record showed that the veteran complained of upper right 
back pain.  The service examiner noted an assessment of 
muscular pain.  

Records from Dr. L.T. dated from July 1993 to August 1993 
include an August 1993 History Questionnaire that noted that 
the veteran complained of back problems that had been present 
for about two years.  She also reported that she sustained a 
back injury in 1981.  Progress notes dated in August 1993 
showed that the veteran complained of pain in her left 
sacroiliac joint.  The physical examination revealed a little 
tenderness to palpation over the veteran's left sacroiliac 
joint.  

Records from Dr. K.R. dated from January 1993 to March 1993 
showed that the veteran complained of lumbar spine pain, 
especially in the left paraspinal area.  It was noted that 
the veteran was involved in an automobile accident in 
December 1992, during which time she injured her "left 
hand."  Dr. K.R. noted that x-rays of the lumbar spine 
revealed "encroachment of L5/S1 IVD and IVF."  Dr. K.R. 
provided an assessment of cervical, thoracic, and lumbar 
strain associated with "radiculalgia" and myofascitis.  In 
the thermography report, Dr. K.R. reported that thermographic 
findings were consistent with sensory nerve fiber irration 
affecting the lumbar spine.  

Evidence associated with the claims file after the RO's last 
final denial rendered in July 1997 follows.  

In a lay statement, a sister (M.P.) of the veteran reported 
that during 1984 or 1985 she recalled that the veteran 
complained about her back and that she had injured herself 
while on active duty.

In a lay statement, E.T. reported that after the veteran 
separated from service, she complained of back pain.  

In a lay statement dated in August 2000, a sister (A.T.) of 
the veteran reported that the veteran had experienced back 
problems since 1984.  A.T. indicated that in the past three 
years the veteran had had three automobile accidents.  

VA treatment records dated from May 1996 to September 2004 
include a May 1996 record that showed that the veteran 
complained of recurrent low back pain that had been present 
for "several years."  The examiner noted a diagnostic 
impression of low back strain.  A June 1996 record showed 
that the veteran complained of intermittent back pain that 
had been present for the past 15 years.  Records dated in 
February and March 1997 showed that the veteran reported that 
she had been experiencing chronic back pain since 1982, which 
had increased following a motor vehicle accident in 1992.  
Records dated in August 1997 showed that the veteran 
complained of low back pain that had been present for 10 
years.  She reported that she slipped and fell on her right 
hip in the military.  A September 2000 record noted that the 
veteran complained of pain in between her shoulder blades and 
on the left side of her neck.  The veteran reported that she 
was involved in a motor vehicle accident in November 1999, 
after which she had had neck and back pain.  She also 
attributed constant low back pain to the incident in which 
she fell in service.  She indicated that she was on 
disability and had not worked in a year, although she 
maintained that she was to start a new job as a billing clerk 
for a tucking company next week.  She reported that she had 
been in three motor vehicle accidents in the past three 
years.  She maintained that she saw a chiropractor after the 
1999 motor vehicle accident with little benefit.  A January 
2001 record noted that the veteran was in a car accident in 
which she sustained a neck and back injury that rendered her 
unable to find employment.  

The March 2004 VA examination report showed that the examiner 
reviewed the claims file.  The examiner related that the 
veteran reported that the onset of her back pain was in 1982.  
The veteran further reported on her in-service injury to her 
back.  The examiner noted that there was no evidence of 
chronic back problems documented in the medical records in 
the immediate time after this initial injury.  The examiner 
discussed the veteran's involvement in a motor vehicle 
accident and performance of frequent lifting and pulling as 
an operation room technician after service.  The veteran 
claimed that she injured her back and required medical 
treatment at that time.  After a physical examination, the 
examiner diagnosed low back pain and mid back pain with a 
past history of mild muscle strain.  The examiner reported 
that x-rays of the lumbar spine were normal.  The examiner 
opined that it was not likely that the veteran's current back 
pain was secondary to the mild muscle strain described in the 
service medical records.  The examiner reasoned that if this 
injury was significant enough to be causing current back pain 
over 20 years later that the severity of the initial injury 
would have been greater.  The examiner added that there had 
been other episodes since that time, which would be just as 
likely or more likely to give rise to back pain such as that 
described in the motor vehicle accident in 1989 and while 
working as an operation technician in the 1990s.  

At the September 2005 videoconference hearing, the veteran 
testified that she had had stiffness in her lower back since 
service.  She maintained that she had back problems between 
1984 and 1992 and that she saw Dr. L.T. in the late 1980s for 
treatment.  She maintained that Dr. L.T. advised her that she 
had arthritis.  She confirmed that she was in a motor vehicle 
accident in 1992.  

Under the old definition for new and material evidence, the 
veteran need only present new and material evidence that 
ought to be considered in order to fairly decide the merits 
of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board finds that the lay statements and the veteran's 
testimony as well as VA treatment records and the March 2004 
VA examination report, all constitute new and material 
evidence.  These records were not previously before agency 
decisionmakers and these records bear directly and 
substantially on the question of whether the veteran has a 
current low back disorder that is related to her military 
service.  The evidence is neither cumulative nor redundant 
and in connection with the evidence previously assembled is 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection of back 
strain.  Accordingly, having determined that new and material 
evidence has been submitted, the claim is reopened and the 
Board will proceed to evaluate the merits of the claim on the 
basis of all evidence of record after ensuring that the duty 
to assist the veteran has been satisfied.  

Service Connection

After further review of the evidence, the Board finds that 
the RO complied with the VCAA.  The Board incorporates by 
reference the previous discussion on the RO's compliance with 
the VCAA.  As noted earlier, the RO reopened the veteran's 
claim and denied the claim on the merits.  The veteran was 
provided with notice of VA's statutory obligations under the 
VCAA, including the delegation of responsibility in procuring 
the evidence necessary to substantiate the claim, and he was 
advised of the elements required to establish service 
connection for a claimed disability.  The RO also afforded 
the veteran a VA examination in March 2004 and obtained an 
opinion on the etiology of any low back disorder found on 
examination.  At the September 2005 videoconference hearing, 
the veteran's authorized representative asked that the record 
be held open for 30 days in order to enable the veteran to 
obtain private treatment records from Dr. L.T. for the period 
of 1984 to 1992.  The claims file shows that the veteran only 
submitted duplicative, cumulative, or irrelevant evidence 
(service medical records and personnel records) in connection 
with the instant claim after the hearing.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to her appeal that needs to be obtained.  For the 
foregoing reasons, the Board finds that VA has fulfilled its 
duties to notify and assist the veteran in substantiating her 
claim of entitlement to service connection for back strain.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  Accordingly, the Board will proceed 
with a decision on the merits.  
 
The March 2004 VA examiner diagnosed the veteran with low 
back pain (VA treatment records note diagnoses of low back 
strain and chronic back pain).  The service medical records 
do show that the veteran sustained a mild back strain in 
service.  In the opinion of the VA examiner, however, it was 
not likely that the veteran's current low back pain was a 
chronic residual of the mild back strain she sustained in 
service.  The Board notes that the VA examiner's opinion is 
based on a review of the veteran's claims file and 
examination of the veteran.  Also, the VA examiner's opinion 
is supported by a rationale and found to be persuasive when 
considered with the rest of the evidence of record which 
notes that the veteran was reportedly in three motor vehicle 
accidents after service.  There is no competent medical 
opinion to the contrary.  As for the veteran's opinion on the 
cause of her low back pain, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not a 
medical expert, her assertions of a relationship between her 
low back pain and service cannot constitute competent 
evidence of such a relationship.  The mere fact of an in-
service injury is not enough.  There must be a chronic 
disability resulting from that injury.  For the foregoing 
reasons, the Board finds the VA examiner's opinion 
dispositive of the question of whether any currently 
diagnosed low back disorder is related to an incident of the 
veteran's service.  As the weight of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004). Accordingly, service connection for back 
strain is not warranted.  


ORDER

Service connection for Hepatitis C is granted. 

Service connection for dysthymia, major depressive disorder, 
and obsessive compulsive disorder as secondary to Hepatitis C 
is granted. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for back strain is 
reopened, and to this extent the claim is granted.

Service connection for back strain is denied. 


REMAND

In light of the Board's grant of service connection for 
hepatitis, dysthymia, major depressive disorder, and 
obsessive compulsive disorder, the AMC must rate these 
disabilities and revisit the inextricably intertwined issue 
of entitlement to a TDIU, which at this point is deferred by 
the Board.  The AMC should arrange for a VA general medical 
examination of the veteran for the purpose of obtaining an 
opinion as to whether her service-connected disabilities have 
rendered her unable to work.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should arrange for a VA 
general medical examination of all of the 
veteran's service-connected disabilities, 
with additional special evaluation(s) if 
necessary for the purpose of ascertaining 
whether she has been rendered 
unemployable by virtue of such service-
connected disabilities.  An examiner must 
address the question of whether the 
veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected disabilities 
or is otherwise unemployable by reason of 
service-connected disabilities.  The 
claims folder should be provided for 
review in conjunction with the 
examination.   

2.  Thereafter, the veteran's claim 
should be readjudicated on the merits 
with consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
her representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


